Exhibit 10.4

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) executed
as of November 6, 2020, is by and among (a) AIR INDUSTRIES MACHINING, CORP., a
New York corporation (“AIM”), NASSAU TOOL WORKS, INC., a New York corporation
(“NTW”), and THE STERLING ENGINEERING CORPORATION, a Connecticut corporation
(“Engineering”, and together with AIM and NTW, collectively the “Borrowers” and
each a “Borrower”), (b) AIR INDUSTRIES GROUP, a Nevada corporation (together
with its successors and permitted assigns, “Parent”), and AIR REALTY GROUP, LLC,
a Connecticut limited liability company (“Realty”, and together with Parent,
collectively the “Guarantors” and each a “Guarantor”; Borrowers and Guarantors
are referred to herein collectively as the “Credit Parties” and each as a
“Credit Party”), and (c) STERLING NATIONAL BANK, a national banking association
(together with its successors and permitted assigns, the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Parties and the Lender entered into that certain Loan and
Security Agreement dated as of December 31, 2019 (the “Original Loan Agreement”,
and as amended hereby, the “Loan Agreement”), for the purposes and consideration
therein expressed, pursuant to which the Lender became obligated to make Loans
to Borrowers as therein provided; and

 

WHEREAS, the Credit Parties and the Lender desire to amend the Original Loan
Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the Loans which may hereafter be made by the Lender to Borrowers, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:

 

Article I
Definitions and References

 

Section 1.1 Terms Defined in the Original Loan Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Loan Agreement shall have the same meanings whenever used in this
Amendment.

 

Article II
Amendment to Original Loan Agreement

 

Section 2.1 Term Loan Commitment. The amount “$3,800,000” appearing in the
definition of “Term Loan Commitment” set forth in Section 1.1 of the Original
Loan Agreement is hereby amended to read “$5,700,000”.

 

Section 2.2 Term Loan Commitment Period. The date “March 30, 2020” appearing in
the definition of “Term Loan Commitment Period” set forth in Section 1.1 of the
Original Loan Agreement is hereby amended to read “the First Amendment Closing
Date”.

 

Section 2.3 Maturity Date. The definition of “Maturity Date” set forth in
Section 1.1 of the Original Loan Agreement is hereby amended to read in its
entirety as follows:

 

“Maturity Date” means December 30, 2022.

 



First Amendment to Loan and Security Agreement (Air Industries) - Page 1

 

 

Section 2.4 Judgment Reserve. Effective as of the date hereof, clause (b) of the
definition of “Borrowing Base” set forth in Section 1.1. of the Original Loan
Agreement is hereby amended to read as follows:

 

(b) the Judgment Reserve and the aggregate amount of any and all other reserves
implemented by Lender pursuant to Section 2.1, in each case determined as of
such day;

 

Section 2.5 New Definitions. Section 1.1 of the Original Loan Agreement is
hereby amended to add the following definitions thereto, which definitions shall
appear in proper alphabetical order and shall read in their respective
entireties as follows:

 

“First Amendment” means the First Amendment to Loan and Security Agreement dated
as of the First Amendment Closing Date, among the parties hereto.

 

“First Amendment Closing Date” means November 6, 2020.

 

“Judgment Reserve” means a reserve in the initial amount of $20,000; provided
that (a) if Borrower provides to Lender evidence satisfactory to Lender that the
judgment in favor of MSC Industrial Supply Co. in the amount of $28,203.62 has
been paid and satisfied in full and any and all related liens have been
released, the amount of the Judgment Reserve shall be reduced to $6,403; (b) if
the Borrower provides to Lender evidence satisfactory to Lender that the
judgment in favor of Perillos Bros. and Petro Inc. in the amount of $12,807.26
has been paid and satisfied in full and any and all related liens have been
released, the amount of the Judgment Reserve shall be reduced to $14,102; and
(c) if Borrower provides to Lender evidence satisfactory to Lender that both
such judgments have been paid and satisfied in full and all related liens have
been released, the amount of the Judgment Reserve shall be reduced to $0.00.

 

Section 2.6 Applicable Term Loan Advance Amount. The word “refinance” appearing
in the definition of “Applicable Term Loan Advance Amount” set forth in Section
1.1 of the Original Loan Agreement is hereby amended to read “finance or
refinance”.

 

Section 2.7 Term Loan. The word “refinancing” appearing in the second sentence
of Section 2.1(b) of the Original Loan Agreement is hereby amended to read
“financing or refinancing”.

 

Section 2.8 Commitment Fee. Section 3.2(a) of the Original Loan Agreement is
hereby amended to add the following sentence to the end thereof, which sentence
shall read in its entirety as follows:

 

In consideration of the increase of the Term Loan Commitment and other
amendments provided in the First Amendment, Borrowers agree to pay to the Lender
a fee in the amount of $20,000, which amount shall be payable on the First
Amendment Closing Date.

 

Section 2.9 Mandatory Payments. The amount “$45,238” appearing in Section 4.3(a)
of the Original Loan Agreement is hereby amended to read “$67,679”.

 

Section 2.10 Post-Closing Requirements. Section 8.20 of the Original Loan
Agreement is hereby amended as follows:

 

(a) The date “February 15, 2020” appearing in subsection (a) is hereby amended
to read “November 30, 2020”;

 

First Amendment to Loan and Security Agreement (Air Industries) - Page 2

 

 

(b) The date “September 30, 2020” appearing in subsection (b) is hereby amended
to read “November 30, 2020”;

 

(c) Subsections (c) is hereby deleted; and

 

(d) Subsections (d), (e) and (f) are hereby amended to read as follows:

 

(d) On or before December 31, 2020, a UCC amendment in form and substance
satisfactory to Lender, amending that certain UCC financing statement naming
Engineering as debtor and MUFG Union Bank, N.A. as secured party, filed with the
Connecticut Department of State (the “Connecticut Filing Office”), shall be
authorized for filing by MUFG Union Bank, N.A. and filed in the Connecticut
Filing Office; and in the event such UCC amendment is not so authorized and
filed on or before such date, any and all Accounts owing to any Borrower by
General Electric Company or any of its affiliates shall not be included as
Eligible Accounts at any time after such date.

 

(e) Within thirty (30) days after the First Amendment Closing Date, Credit
Parties shall (i) cause each of Signature Financial, Wells Fargo Equipment
Finance, HVB Equipment Capital and BFG Corporation to terminate any and all UCC
financing statements in favor of such creditors or (ii) cause an authorized
representative of each such creditor to authorize Lender or its designee to file
termination statements for such UCC financing statements.

 

(f) Within thirty (30) days after the First Amendment Closing Date, Credit
Parties shall deliver to Lender (a) evidence satisfactory to Lender that Credit
Parties have obtained contents coverage for Connecticut building 2 and an
endorsement, in form and substance satisfactory to Lender, related to the
property insurance for such building 2 which names Lender as lender loss payee
with respect to such insurance, and (b) an endorsement, in form and substance
satisfactory to Lender, which names Lender as additional insured with respect to
liability insurance for all non-Connecticut locations of Credit Parties.

 

Section 2.11 Use of Proceeds. Clause (c) of Section 9.3 of the Original Loan
Agreement is hereby amended to read as follows:

 

(c) on the Agreement Date and thereafter, (i) for working capital in the
ordinary course of Borrowers’ business, and (ii) with regard to proceeds of the
Term Loan, to finance or refinance Eligible Equipment on the First Amendment
Closing Date.

 

Section 2.12 Schedules. Schedule 1.2 of the Original Loan Agreement is hereby
amended to read in its entirety as set forth on Schedule 1.2 hereto, and
Schedule 7.21 of the Original Loan Agreement is hereby amended to read in its
entirety as set forth on Schedule 7.21 hereto.

 

Article III
Conditions of Effectiveness

 

Section 3.1 Effective Date. This Amendment shall become effective as of the date
hereof once the following conditions precedent have been satisfied in full:

 

(a) Lender shall have received, at Lender’s office, a duly executed counterpart
of this Amendment by each Credit Party;

 

First Amendment to Loan and Security Agreement (Air Industries) - Page 3

 

 

(b) Lender shall have received a payoff letter executed by each provider of any
and all financing to be paid off with proceeds of a Term Loan Advance, in each
case in form and substance acceptable to Lender;

 

(c) Lender shall have received a Borrowing Notice, meeting the requirements set
forth in Section 2.2(a), for any Term Loan Advance to be made on the First
Amendment Closing Date;

 

(d) Lender shall have received (A) a copy of the organizational documents of
each Credit Party and all amendments thereto and  a copy of the bylaws or
similar governing document of each Credit Party and all amendments thereto, or
in each case a certification that such organizational documents or bylaws have
not been amended, modified or terminated since the Agreement Date and are in
full force and effect as of the First Amendment Closing Date, (B) certification
of the name, signature and incumbency of all officers of such Person who are
authorized to execute this Amendment and any other Loan Document or, with
respect to Borrower Representative, request Loans and (C) a copy of authorizing
resolutions approving the transactions contemplated by this Amendment, and
authorizing and directing an officer or officers of such Person to sign and
deliver this Amendment and all other Loan Documents to be executed by it in
connection with this Amendment, duly adopted by such Person’s board of directors
or similar governing body, all accompanied by a certificate from a secretary or
a Responsible Officer of such Person dated as of the First Amendment Closing
Date to the effect that each such item is true and complete and in full force
and effect as of the First Amendment Closing Date;

 

(e) Lender shall have received payment of the fee in the amount of $20,000
payable on the First Amendment Closing Date in accordance with Section 3.2(a) of
the Loan Agreement, in immediately available funds on or before the date hereof;

 

(f) Borrowers shall have paid all reasonable out-of-pocket expenses of Lender,
including reasonable fees and expenses billed to date of Lender’s outside legal
counsel incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment and the transactions contemplated hereby;

 

(g) After giving effect to this Amendment, all representations and warranties in
the Loan Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date hereof, as though such representations
and warranties are made on and as of such date (except to the extent any such
representations and warranties relate solely to an earlier date); and

 

(h) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

 

Article IV
Representations and Warranties

 

Section 4.1 Representations and Warranties of Credit Parties. In order to induce
the Lender to enter into this Amendment, Credit Parties represent and warrant to
the Lender that:

 

(a) The representations and warranties contained in Article VII of the Original
Loan Agreement are true and correct in all material respects at and as of the
time of the effectiveness hereof; provided, however, (i) the foregoing
materiality qualifier shall not apply to those representations and warranties
that, by their terms, are already so qualified, and (ii) those representations
and warranties containing a reference to a particular date shall continue to be
qualified by reference to such date;

 

First Amendment to Loan and Security Agreement (Air Industries) - Page 4

 

 

(b) Each Credit Party is duly authorized to execute and deliver this Amendment,
each Credit Party is and will continue to be duly authorized to perform its
obligations under the Loan Agreement and each Borrower is and will continue to
be duly authorized to borrow Loans under the Loan Agreement. Each Credit Party
has duly taken all corporate or limited liability company action necessary to
authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of such Credit Party hereunder;

 

(c) The execution and delivery by each Credit Party of this Amendment, the
performance by each Credit Party of its obligations hereunder and the
consummation of the transactions contemplated hereby do not and will not
conflict with any provision of law, statute, rule or regulation or of the
organizational documents of any Credit Party, or of any material agreement,
judgment, license, order or permit applicable to or binding upon any Credit
Party, or result in the creation of any lien, charge or encumbrance upon any
assets or properties of any Credit Party;

 

(d) Except for those which have been duly obtained, no consent, approval,
authorization or order of any court or governmental authority or third party is
required in connection with the execution and delivery by each Credit Party of
this Amendment or to consummate the transactions contemplated hereby;

 

(e) When duly executed and delivered, this Amendment will be a legal and binding
instrument and agreement of each Credit Party, enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency and similar laws applying
to creditors’ rights generally and by principles of equity applying to
creditors’ rights generally; and

 

(f) After giving effect to this Amendment, no Default or Event of Default exists
under the Loan Agreement or any of the other Loan Documents.

 

Article V
Miscellaneous

 

Section 5.1 Ratification of Agreement. The Original Loan Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Loan Agreement in any Loan Document shall be deemed to refer to the Original
Loan Agreement, as amended by this Amendment. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Lender under the Loan Agreement or any other Loan Document
nor constitute a waiver of any provision of the Loan Agreement or any other Loan
Document. The Credit Parties ratify and confirm that all guaranties, assurances
and Liens granted, conveyed or assigned to Lender under the Loan Documents (as
they may have been renewed, extended and amended) are not released, reduced or
otherwise adversely affected by this Amendment and continue to guarantee, assure
and secure the full payment and performance of the present and future
Obligations and agree to perform such acts and duly authorize, execute,
acknowledge, deliver, file and record such additional documents and certificates
as Lender may reasonably request in order to create, perfect, preserve and
protect those guaranties, assurances and Liens.

 

Section 5.2 Survival of Agreements. All representations, warranties, covenants
and agreements of Credit Parties herein shall survive the execution and delivery
of this Amendment and the performance hereof, and shall further survive until
all of the Obligations are paid in full. All statements and agreements contained
in any certificate or instrument delivered by Borrowers or any other Credit
Party hereunder or under the Loan Agreement to Lender shall be deemed to
constitute representations and warranties by, or agreements and covenants of,
such Person(s) under this Amendment and under the Loan Agreement.

 



First Amendment to Loan and Security Agreement (Air Industries) - Page 5

 

 

Section 5.3 Loan Document. This Amendment is a Loan Document, and all provisions
in the Loan Agreement pertaining to Loan Documents apply hereto.

 

Section 5.4 Governing Law. THIS AMENDMENT HAS BEEN EXECUTED OR COMPLETED AND/OR
IS TO BE PERFORMED IN NEW YORK, AND IT AND ALL TRANSACTIONS HEREUNDER OR
PURSUANT HERETO SHALL BE GOVERNED AS TO INTERPRETATION, VALIDITY, EFFECT,
RIGHTS, DUTIES AND REMEDIES OF THE PARTIES THEREUNDER AND IN ALL OTHER RESPECTS
BY THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW.

 

Section 5.5 Counterparts; Fax; Final Agreement. This Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and taken together shall be deemed
to constitute one and the same Amendment. This Amendment may be duly executed
and delivered by facsimile, electronic mail or other electronic transmission.

 

Section 5.6 Release. Each Credit Party, on behalf of itself and, as applicable,
such Credit Party’s predecessors, successors, successors-in-interest, partners,
members, shareholders, managers, directors, officers, heirs, beneficiaries,
agents and assigns (each, a “Releasing Person” and collectively, the “Releasing
Persons”): (i) does hereby forever RELEASE, ACQUIT, REMISE and FOREVER DISCHARGE
Lender and its Affiliates, Equity Interest owners, present and former officers,
directors, stockholders, members, managers, employees, attorneys, agents and
other representatives, and the respective predecessors, successors,
successors-in-interest, assigns, heirs, and representatives of each of the
foregoing (each, a “Releasee” and collectively, the “Releasees”) from any and
all actions, causes of action, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, rights, claims, demands, liabilities, losses, rights to
reimbursement, subrogation, indemnification or other payment, costs or expenses,
and reasonable attorneys’ fees, whether in law or in equity, of any nature
whatsoever, known or unknown, suspected or unsuspected, fixed or contingent, and
whether representing a past, present or future obligation of the Releasees, or
any of them, that any of the Releasing Persons ever had from the beginning of
time, may have or hereafter can, may or shall have against the Releasees, or any
of them, which have arisen or accrued prior to or as of the date of this
Amendment, in each case to the extent in any way relating to or arising out of
or in connection with: (a) any of the Obligations or the Loan Documents; (b) any
of the transactions consummated under any of the Loan Documents; (c) the making
of any Loan or the use of the proceeds thereof; (d) the Collateral; (e) the
exercise by Lender of any right or remedy under or with respect to the Loan
Documents, the Obligations, or the Collateral; (f) the conduct of the
relationship between or among the Lender and any one or more of the Credit
Parties (or any one or more of them); (g) fraud, dominion, control, alter ego,
instrumentality, misrepresentation, NEGLIGENT MISREPRESENTATION, duress,
coercion, undue influence, interference, NEGLIGENCE OR GROSS NEGLIGENCE,
business interruption or lost profits, slander, libel or damage to reputation;
(h) estoppel, promissory estoppel or waiver; (i) usury or penalty or damages
therefor, from any advances or loans, or from the contracting for, charging,
taking, reserving, collecting or receiving interest in excess of the highest
lawful rate; (j) intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
governance or prospective business advantage, or mistake; (k) any act, failure
to act, event, omission, transfer, payment or transaction occurring on or prior
to the date of this Amendment; (l) any fee, penalty or payment charged or paid
under or in connection with the Loan Documents or this Amendment; or (m) the
negotiation of this Amendment and any Loan Documents (each a “Claim” and
collectively, “Claims”) and (ii) does hereby agree and covenant not to assert or
prosecute against any or all of the Releasees any Claims.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[The remainder of this page is intentionally left blank.]

 



First Amendment to Loan and Security Agreement (Air Industries) - Page 6

 

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

  AIR INDUSTRIES MACHINING, CORP., as a Borrower       By: /s/ Michael Recca  
Name:  Michael Recca   Title: Chief Financial Officer       NASSAU TOOL WORKS,
INC., as a Borrower       By: /s/ Michael Recca   Name: Michael Recca   Title:
Chief Financial Officer       THE STERLING ENGINEERING CORPORATION, as a
Borrower       By: /s/ Michael Recca   Name:  Michael Recca   Title: Chief
Financial Officer       AIR INDUSTRIES GROUP, as a Guarantor and a Credit Party
      By: /s/ Michael Recca   Name: Michael Recca   Title: Chief Financial
Officer       AIR REALTY GROUP, LLC, as a Guarantor and a Credit Party       By:
/s/ Michael Recca   Name:  Michael Recca   Title: Chief Financial Officer      
STERLING NATIONAL BANK, as Lender       By: /s/ Mark Long     Mark Long    
Senior Vice President

 





First Amendment to Loan and Security Agreement (Air Industries) - Signature Page

 

 

SCHEDULE 1.2

 

Term Loan Primary Collateral

 

See the list annexed hereto which was derived from the Appraisal Report dated
October 26, 2020, prepared by Tiger Group and provided to Lender.

 



First Amendment to Loan and Security Agreement (Air Industries) - Schedule 1.2

 

 

SCHEDULE 7.21

 

Debt

 



Original Lessor  Account Number   Principle
Balance as of 11-30-19   Payoff
Amount   Monthly
Payment   Appraisal
Valuation   Last Payment Date  Description NMHG Financial             
$10,500.21              $409.42                2-1-22  Yale Forklift HVB
Equipment Capital LLC*                                Leaf Capital Funding, LLC 
                            Copiers

 

* This lease has been paid off

 

The following two Supplier Agreements will remain in place after closing:

 

Air Machining -

 

Citibank, N.A. – as described in UCC Filing Number 201901160022494, Citibank
claims an interest in receivables due from Sikorsky and United Technologies to
the extent those receivables are purchased by Citibank.

 

Sterling Engineering –

 

Citibank Europe PLC - as described in UCC Filing Number 0003096251, Citibank
claims an interest in receivables due from GKN to the extent those receivables
are purchased by Citibank Europe.

 

The following UCC filing and related obligations will remain in place after
closing:

 

As described in UCC Filing Number 2013025063-0, Taglich Brothers, Inc., as agent
for purchasers, claims an interest in payments due to Parent from Meyer Tool,
Inc.

 

The following Supplier Agreement will remain in place after closing on the First
Amendment:

 

MUFG – Receivable Purchase Agreement dated July 16, 2020, between The Sterling
Engineering Corporation and MUFG Union Bank, N. A., as described in UCC Filing
Number 0003395898, pursuant to which MUFG claims an interest in receivables due
from General Electric Company or a subsidiary or affiliate of GE to the extent
those receivables are purchased by MUFG.

 

The following State Tax Lien will remain in place after closing on the First
Amendment:

 

Lien for $100 in favor of the New York State Commissioner of Taxation- Index No.
EO45968238W0013

 

 

First Amendment to Loan and Security Agreement (Air Industries) – Schedule 7.21

 

